Citation Nr: 1827882	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease, right temporomandibular joint dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and D. B.


ATTORNEY FOR THE BOARD

M. C. Birder, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1977 to May 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent rating assigned for degenerative joint disease, right temporomandibular joint dysfunction (TMJ dysfunction).

In May 2017, the Veteran and D. B. testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA         will notify the Veteran if further action is required on his part.


REMAND

While further delay is regrettable, remand is needed in this case.

The Veteran was furnished a statement of the case in January 2014. Since that time additional relevant evidence has been received, including VA treatment records and VA examination reports. Remand is needed for the AOJ to consider this evidence in the first instance. See 38 C.F.R. §§ 19.37(b), 20.1304(c).

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this issue is REMANDED for the following action.

1.  Obtain relevant updated VA treatment records and associate them with the claims file. 
2. After the development requested above has been completed to the extent possible, the AOJ should review the record, to include the evidence received since the statement of the case.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision       of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


